DETAILED ACTION
This office action is in response to the amendment dated November 8, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5, 12-14, 16, 18, and 19 are currently amended.
	Claims 2-4, 6-10, 15, and 17 are as originally filed.
	Claim 11 is canceled.
	Claims 20 and 21 are newly added.
	Claims 1-10 and 12-21 are currently pending.

Response to Amendment
In response to the filed amendment, the rejections under 35 U.S.C. 112 and 101 are hereby withdrawn.

Claim Interpretation
Further, in response to the claimed amendment, the interpretation of claims 12-14 and 19 is no longer open-ended as previously stated, but is not closed to the explicit list of items recited in the claims. See MPEP 2111.03.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) A processor based method of supporting medical therapy decisions, the method comprising: 
receiving electronic medical record (EMR) data;
predicting one or more data values from the EMR data at at least two future patient states from a current patient state; 
determining a weighted factor value of a weighted data type for each of the current patient state and the at least two future patient states; 
determining an unweighted factor value of an unweighted data type for each of the current patient state and the at least two future patient states; 
normalizing the weighted factor value and the unweighted factor value for each of the current patient state and the at least two future patient states as a risk index for each of the current patient state and the at least two future patient states; and 
normalizing the risk index for each of the current patient state and the at least two future patient states as an overall risk index.
12. (Currently Amended) The processor based method of claim [[11]]1 wherein the weighted data type comprises one or more of the EMR data selected from the group consisting of: a heart rate; a respiration rate; a systolic blood pressure; a mean arterial pressure; a temperature; and a urine output.
END AMENDMENT

Reasons for Allowance
The prior art of record does not teach, suggest, or render obvious the amended subject matter of independent claims 1, 14, and 18.
An updated search yielded the following references related to the claimed subject matter, but not sufficient to meet the claimed subject matter:
	Vishnubhatla et al. (US PG Pub #2010/0324936) teach various processing techniques, including time delay neural networks (Paragraph [0153]), but does not explicitly teach, suggest, or render obvious the claimed subject matter.	
	Ryan et al. (US PG Pub #2015/0095056) teach displaying an antibiogram on a clinician device (Paragraph [0118]), but does not teach, suggest, or render obvious the claimed subject matter.
	Harris et al. (US PG pub #2015/0248613) teach predicting outcomes of patient data (Paragraphs [0044]-[0047), but does not teach, suggest, or render obvious the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688